ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Tetsu Yoshida Reg. No. 70278 (703-621-7140) on 1/28/2021.
Applicant has authorized the following amendment to claim 1.
The applications claim 1 has been amended as follows:
Claim 1, lines 13 and 14, "in a valve closing upward direction" is amended to "in a valve closing upward direction, wherein the cap part is in a downward direction from the pressurized valve"		
Allowable subject matter
Claims 1-5 are allowed.
Please see renumbered claims for correct claim numbering.
The following is an examiners statement of reasons for allowance:
Regarding claims 1, the prior art fails to disclose the pressurized valve being closed in an upward direction by the pressing spring part where liquid located between the pressurized valve and the base body is collected in the container through the liquid passage and the introduction pipe, this is in combination with the other elements of the claim.

Claims 2-5 are seen to be in allowance for further limiting claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752